Citation Nr: 1442986	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  11-18 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been submitted in order to reopen a previously denied claim of entitlement to service connection for a right eye disorder, diagnosed as amblyopia.

2. Whether new and material evidence has been submitted in order to reopen a previously denied claim of entitlement to service connection for a left eye disorder, diagnosed as decreased acuity.  

3. Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and diagnosed as depression.  

4. Entitlement to service connection for a right eye disorder.

5. Entitlement to service connection for a left eye disorder.




REPRESENTATION

Appellant represented by:	Larry Stokes, Claims Agent


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to July 1971, but with only 2 months and 24 days of active service during this time.  

This matter is on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.   

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should be incorporated into his VBMS file. 

The issues of entitlement to service connection for an acquired psychiatric disorder, as well as for a bilateral eye disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 1988 decision, the claims of entitlement to service connection for disorders to the left and right eye were denied on the basis that neither was attributable to active duty service.  

2.  The evidence added to the record since the April 1988 decision became final, when viewed by itself or in the context of the entire record, relates to an unestablished fact that is necessary to substantiate the claims of service connection for disorders to the left and right eye. 


CONCLUSIONS OF LAW

1.  The April 1988 decision that denied the Veteran's claim for entitlement to service connection for disorders to the right and left eye is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  The evidence received subsequent to the April 1988 decision is new and material, and the requirements to reopen the claim for entitlement to service connection a right eye disorder, diagnosed as amblyopia., have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.156 (2013).

3.  The evidence received subsequent to the April 1988 decision is new and material, and the requirements to reopen the claim for entitlement to service connection a left eye disorder, diagnosed as decreased acuity, have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  

In this case the Veteran has submitted claims for service connection for a bilateral eye disorder.  These claims were originally denied by the RO in December 1988 on the basis that neither was shown in active duty, nor were they related to active duty.  The Veteran appealed this decision to the Board and, in a May 1988 decision, the claims were again denied.  This is the last final denial of this claim.  

It is worth noting that the Board's April 1988 decision is not of record.  Nevertheless, there is no prejudice to the Veteran in this regard, as new and material evidence has been subsequently submitted, and the claims should be reopened.  Specifically, the evidence now includes a statement from a private physician in July 2010, who opined that the Veteran's eye disorders are related to his active duty service.  

Not only is this statement "new" for new and material purposes, it is also "material," is it is relevant to an unestablished fact necessary to support the claims.  Given the Court's holding in Shade, the low threshold has been met with respect to all of these claims.  Therefore, the claims are reopened.

ORDER

New and material evidence having been submitted, the application to reopen the previously denied claim for a right eye disorder, diagnosed as amblyopia, is granted and the claim is reopened.  

New and material evidence having been submitted, the application to reopen the previously denied claim for a left eye disorder, diagnosed as decreased acuity, is granted and the claim is reopened.  


REMAND

Additional development is required before the claims may be adjudicated.  First, the evidence indicates that the Veteran is in receipt of disability compensation from the Social Security Administration (SSA).  However, there is no indication in the record that the RO ever sought to obtain the records associated with this application for benefits.  VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  Therefore, these records must be acquired.  38 U.S.C.A § 5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); but see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010)

Next, the Board also determines that VA examinations are required for the issues on appeal.  Notably, while the RO has adjudicated the issue of entitlement to service connection for PTSD, a claim of entitlement to service connection for any psychiatric disability encompasses all psychiatric disabilities that may reasonably be encompassed by evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, the Veteran has not been diagnosed with PTSD, but has been diagnosed with depression.  Therefore, this aspect of the claim requires an examiner's opinion.  

Accordingly, the case is REMANDED for the following action:

1. Acquire any treatment records that may be available from the VA Medical Center in Pittsburgh, Pennsylvania,   since April 2013. 

If the Veteran has undergone any relevant private treatment, and the records of such treatment have not been associated with the claims file, he should be afforded an appropriate period of time to do so.  

2. Obtain the Veteran's SSA records, including the medical evidence used to determine disability eligibility.  If no SSA records are available, it should be so noted in the claims file.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disability found.  All indicated studies should be performed and all findings should be reported in detail.  The examiner must review the claims file and should note that review in the report.  Moreover:

(a) The examiner should provide a full multi-axial diagnosis pursuant to DSM-IV and should specifically state whether or not a diagnosis of PTSD is warranted.  The examiner should specifically state whether each criterion for a diagnosis of PTSD is met.

(b) If a diagnosis of PTSD is warranted, the examiner should state whether that diagnosis is due to a specific stressor event in service.  The examiner should state the stressor.  

(c) For any diagnosed mental disorder other than PTSD, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disability was present in service, was incurred in or aggravated by service, of manifested within one year of separation from service.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of the disorders to his eyes.  All indicated studies should be performed and all findings should be reported in detail.  The examiner must review the claims file and should note that review in the report.  The examiner is asked to specifically address the following:

(a) Whether it is at least as likely as not (i.e. a 50 percent possibility or greater) that the Veteran's right eye disorder, which preexisted service, worsened in severity during his active duty service.  

If the Veteran's right eye disorder worsened in severity, the examiner is asked to state whether there is clear and unmistakable evidence that this worsening was in the natural progression of the disorder.  

(b) Whether it is at least as likely as not (i.e. a 50 percent possibility or greater) that the Veteran's left eye disorder is attributable to his active duty service or to his right eye disorder.  

5.  Then, readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


